DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crabbe et al (US patent 7,971,312).
	The publication to Crabbe discloses the invention as is claimed.  Crabbe discloses a wiper blade (fig. 1) comprising a wiper strip (12) and a plastic fastening element (26, fig. 3) for fastening the wiper strip on a wiper arm (not shown but disclosed) via bearing part (24).  The fastening element includes a body (left member 30, fig. 3) and a wall (right member 30) configured to be translated relative to the body along axis (46, fig. 6) between an open or first position, for mounting on the springs (20), and closed or second position to enable mounting of the bearing part (24) thereon.  The orientation of the wall in the first position is parallel to the orientation of the wall in the second position.  The body and wall are integrally formed as a single component from plastic (col. 2, lines 44+).
	With respect to claim 2, note spring clips (34) between the body and wall which act to bias the wall with respect to the body.
	With respect to claim 4, the wall has a longitudinal extent of the body, is formed integrally with the body and extends parallel to a longitudinal extent of the body.
	With respect to claim 5, the body, wall and spring element are formed integrally of plastic as claimed.
	With respect to claim 6, the outer surface of the wall (fig. 3) is deemed a thrust surface, at least as far as defined.
	With respect to claim 7, the wall is deemed as provided for support on the wiper arm.  Note that a wiper arm does not appear to form a part of the claimed blade.  Thus, no particular interaction of the wall with a wiper arm is required.
	With respect to claim 9, member (22) is deemed a rotary locking element, at least as far as defined.
	With respect to claim 13, forming the fastening element as an injection molded part does not distinguish from Crabbe.  Such relates to the particular method or manner of manufacture and imparts no particular structure to the fastening element not disclosed by Crabbe.





Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Depondt (German publication 102015222156).
	The publication to Depondt discloses the invention as is claimed. Note cited translation of description portion of Depondt.  Depondt discloses a wiper blade (64, fig. 1) comprising a wiper strip (66) and a fastening element (12, fig. 5a) for fastening the wiper strip on a wiper arm (58).  The fastening element has a body with first and second walls in the form of walls on guide element (52).  The walls are configured to be displaced relative to the body (note displacement illustrated between figures 5d and 5e) during assembly of the wiper arm with the fastening element.  As shown in figures 5d and 5e, a portion of the body resides between the walls of the guide element (52).  The walls are configured to be displaced against bias (para. 45 of translation) during assembly via form-fitting element (34).  Such displacement occurs with the walls moving towards one another as shown in figures 5d and 5e.

Allowable Subject Matter

Claims 3, 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 19 September 2022 have been fully considered but they are not fully persuasive.  Applicant’s arguments with respect to the rejection of claims by Egner-Walter and Charng are noted and persuasive particularly with respect to the translated language incorporated into claim 1.  It is noted that such language is taken to mean a movement where every point of a figure, in this case the wall, moves by the same distance in a given direction.  However, as set forth above, Crabbe does appear to disclose a fastening element as claimed where a wall (30) is moved in translation along direction (46) relative to a body (30).  Additionally, as set forth above, the newly cited art to Depondt appears to disclose the wiper blade as presented in new claim 14.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
14 December 2022